Case 1:20-cv-02875-CCB Document 12-3 Filed 10/30/20 Page 1 of 9

EXHIBIT

 

 
Case 1:20-cv-02875-CCB Document 12-3 Filed 10/30/20 Page 2 of 9

 

Office

From: Laura Huff <LHuff@pta.org>

Sent: Wednesday, March 11, 2020 12:33 PM
To: Office

Subject: February 2020 Dues ACH Notification

We are confirming that Maryland PTA’s February 2020 membership totals were 4654 members.
We will process the corresponding ACH for National PTA’s membership dues on March 20* in the amount of $10471.5.

Please contact me immediately if any of the following conditions arise:
1. The membership totals reported above are different than your records; or,
2; You do not see the ACH come out of your bank account by March 25", or if the amount withdrawn is different.

Thanks,

Laura Huff
Director of Finance

National PTA

1250 N. Pitt Street
Alexandria, VA 22314
(800) 307-4PTA (4782)
(703) 518-1233 (Direct)
(703) 836-0942 (Fax)

www.pta.org

 
Case 1:20-cv-02875-CCB Document 12-3 Filed 10/30/20 Page 3 of 9

 

Office

From: Laura Huff <LHuff@pta.org>
Sent: Tuesday, April 14, 2020 3:24 PM
To: Office

Subject: March 2020 Dues ACH Notification

We are confirming that Maryland PTA’s March 2020 membership totals were 4634 members.
We will process the corresponding ACH for National PTA’s membership dues on April 20" in the amount of $10426.5.

Please contact me immediately if any of the following conditions arise:
1. The membership totals reported above are different than your records; or,
2. You do not see the ACH come out of your bank account by April 25", or if the amount withdrawn is different.

Thanks,

Laura Huff
Director of Finance

National PTA

1250 N. Pitt Street
Alexandria, VA 22314
(800) 307-4PTA (4782)
(703) 518-1233 (Direct)
(703) 836-0942 (Fax)

www.pta.org

 
Case 1:20-cv-02875-CCB Document 12-3 Filed 10/30/20 Page 4 of 9

 

 

Office

From: Laura Huff <LHuff@pta.org>
Sent: Monday, May 11, 2020 8:11 PM
To: Office

Subject: April 2020 Dues Confirmation

We are confirming that Maryland PTA’s April 2020 membership totals were 2471 members.
We will process the corresponding ACH for National PTA’s membership dues on May 20" in the amount of $5559.75.

Please contact me immediately if any of the following conditions arise:
1. The membership totals reported above are different than your records; or,
2. You do not see the ACH come out of your bank account by May 25", or if the amount withdrawn is different.

Thanks,

Laura Huff
Director of Finance

National PTA

1250 N. Pitt Street
Alexandria, VA 22314
(800) 307-4PTA (4782)
(703) 518-1233 (Direct)
(703) 836-0942 (Fax)

www.pta.org

 
Case 1:20-cv-02875-CCB Document 12-3 Filed 10/30/20 Page 5 of 9

 

Office

From: Laura Huff <LHuff@pta.org>

Sent: Wednesday, June 17, 2020 1:56 PM

To: Office

Subject: May 2020 Membership Dues Confirmation

We are confirming that Maryland PTA’s May 2020 membership totals were 3614 members.
We will process the corresponding ACH for National PTA’s membership dues on June 20" in the amount of $8131.5.

Please contact me immediately if any of the following conditions arise:
1. The membership totals reported above are different than your records; or,
2. ‘You do not see the ACH come out of your bank account by June 25", or if the amount withdrawn is different.

Thanks,

Laura Huff
Director of Finance

National PTA

1250 N. Pitt Street
Alexandria, VA 22314
(800) 307-4PTA (4782)
(703) 518-1233 (Direct)
(703) 836-0942 (Fax)

www.pta.org

 
 

Case 1:20-cv-02875-CCB Document 12-3 Filed 10/30/20 Page 6 of 9

 

Office

From: Laura Huff <LHuff@pta.org>

Sent: Tuesday, July 14, 2020 1:13 PM

To: Office

Subject: June 2020 Membership Count Confirmation

We are confirming that Maryland PTA’s June 2020 membership totals were 4068 members.
We will process the corresponding ACH for National PTA’s membership dues on July 20" in the amount of $9153.

Please contact me immediately if any of the following conditions arise:
1. The membership totals reported above are different than your records; or,
2. You do not see the ACH come out of your bank account by July 25", or if the amount withdrawn is different.

Thanks,

Laura Huff
Director of Finance

National PTA

1250 N. Pitt Street
Alexandria, VA 22314
(800) 307-4PTA (4782)
(703) 518-1233 (Direct)
(703) 836-0942 (Fax)

www.pta.org

 
Case 1:20-cv-02875-CCB Document 12-3 Filed 10/30/20 Page 7 of 9

 

Office

From: Laura Huff <LHuff@pta.org>

Sent: Monday, August 10, 2020 7:21 PM

To: Office

Subject: July 2020 Membership Dues Confirmation

We are confirming that Maryland PTA’s July 2020 membership totals were 2215 members.

We will process the corresponding ACH for National PTA’s membership dues on August 20° in the amount of $4983.75.

Please contact me immediately if any of the following conditions arise:
1. The membership totals reported above are different than your records; or,
2. You do not see the ACH come out of your bank account by August 25", or if the amount withdrawn is different.

Thanks,

Laura Huff
Director of Finance

National PTA

1250 N. Pitt Street
Alexandria, VA 22314
(800) 307-4PTA (4782)
(703) 518-1233 (Direct)
(703) 836-0942 (Fax)

www.pta.org

 
Case 1:20-cv-02875-CCB Document 12-3 Filed 10/30/20 Page 8 of 9

 

Office

From: Laura Huff <LHuff@pta.org>

Sent: Wednesday, September 16, 2020 7:08 PM
To: Office

Subject: August 2020 Membership Dues Confirmation

We are confirming that Maryland PTA’s August 2020 membership totals were 548 members.
We will process the corresponding ACH for National PTA’s membership dues on September 21* in the amount of $1233.

Please contact me immediately if any of the following conditions arise:
1. The membership totals reported above are different than your records; or,
2. You do not see the ACH come out of your bank account by September 25", or if the amount withdrawn is

different.
Thanks,

Laura Huff
Director of Finance

National PTA

1250 N. Pitt Street
Alexandria, VA 22314
(800) 307-4PTA (4782)
(703) 518-1233 (Direct)
(703) 836-0942 (Fax)

www.pta.org

 
Case 1:20-cv-02875-CCB Document 12-3 Filed 10/30/20 Page 9 of 9

 

 

 

Office

From: Laura Huff <LHuff@pta.org>

Sent: Tuesday, October 20, 2020 3:03 PM
To: Office

Subject: September 2020 Dues Confirmation

Apologies for the delay in the close this month! We have adjusted our timelines accordingly.
We are confirming that Maryland PTA’s September 2020 membership totals were 562 members.

We will process the corresponding ACH for National PTA’s membership dues on October 30" in the amount of $1264.5.

Please contact me immediately if any of the following conditions arise:
1. The membership totals reported above are different than your records; or,
2. You do not see the ACH come out of your bank account by November 4", or if the amount withdrawn is

different.
Thanks,

Laura Huff
Director of Finance

National PTA

1250 N. Pitt Street
Alexandria, VA 22314
(800) 307-4PTA (4782)
(703) 518-1233 (Direct)
(703) 836-0942 (Fax)

www.pta.org

 
